Citation Nr: 1310590	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  11-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned an initial rating of 30 percent effective July 28, 2009.  In a March 2011 rating decision, the RO increased the evaluation to 50 percent effective July 28, 2009.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board finds that it properly has jurisdiction over a claim seeking entitlement to TDIU, reasonably raised by Veteran's private psychological evaluation in April 2011, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  In his January 2010 notice of disagreement, the Veteran stated that he had been receiving medical treatment twice a month since May 2009, from Dr. Lynn Bolen, a private physician.  These treatment records are not contained in the claims file.  Thus, treatment records from Dr. Bolen should be requested on remand.  


In addition, in a June 2010 written statement, the Veteran stated that he had been receiving medical treatment from the VA Outpatient Clinic in Redding, California. 
A review of the Veteran's entire file reveals VA treatment records dating up to August 2009.  The VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because these records are potentially probative and are deemed to be constructively of record, and since they are not currently available via Virtual VA, they must be either physically or electronically obtained.  

In an April 2011 written statement from a private physician, Dr. Bolen, it was noted that the Veteran's PTSD symptoms have significantly increased.  The physician noted that the Veteran has struggled with motivation and increased suicidal thoughts.  After obtaining any outstanding medical records pertaining to the claim, the Veteran should be afforded a VA examination to assess the current severity of his disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

As the Board is remanding the higher initial disability evaluation claim for PTSD, the TDIU issue too must be remanded because the matters are inextricably intertwined and must be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F. 3d. 1380 (Fed. Cir. 2011), vacated on other grounds 132 S.Ct. 75 (U.S. Oct. 3, 2011).  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for PTSD, to include Dr. Bolen.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, physically or electronically obtain any outstanding VA treatment records dating since August 2009 from the VA Redding Outpatient Clinic.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his psychiatric symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After the above development is completed, afford the Veteran a VA psychiatric examination to determine the extent and severity of his PTSD.  The complete claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions, to include any impact of the Veteran's PTSD on his social functioning and employability.

The examiner should also opine as to whether the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.

5.  Then readjudicate the appeal, to include consideration of the assignment of TDIU.  If the benefits sought on appeal are not granted, the RO must issue a supplemental statement of the case and the Veteran and his representative should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

